Citation Nr: 9932197	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for anxiety and 
depression.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for a bilateral calf 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Providence, Rhode Island Regional 
Office (RO) which denied de novo service connection for 
anxiety and depression, as well as disabilities of the feet, 
ankles, legs, knees, and low back.  In August 1999, the 
veteran testified at a Board hearing at the RO.

The Board notes that the claims of service connection for a 
bilateral knee disability and a low back disability were 
previously denied by the RO.  By final March 1973 rating 
decision, the RO denied service connection for a low back 
disability and by final February 1990 rating decision, the RO 
denied service connection for a bilateral knee disability.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Board does not have jurisdiction 
to consider a claim which has been previously adjudicated 
unless new and material evidence has been submitted; 
therefore, as a preliminary matter, the Board must first 
determine whether new and material evidence has been 
submitted before proceeding to decide merits of the claims of 
service connection for a low back disability and a bilateral 
knee disability.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  Thus, the issues in appellate status are as set 
forth on the title page above.  

In that regard, it is noted that although the RO addressed de 
novo the claims of service connection for a low back 
disability and a bilateral knee disability in the November 
1997 rating decision on appeal, the Board finds that no 
prejudice to the veteran results in its consideration of the 
issue of new and material evidence in the first instance.  
This finding is based on the Board's favorable decisions 
below to reopen the claims and consider them de novo, as did 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

It is also noted that at his August 1999 Board hearing, the 
veteran raised a claim of service connection for post-
traumatic stress disorder (PTSD).  A review of the record 
shows that service connection for PTSD was previously denied 
by the RO in final rating decisions dated in August 1987 and 
January 1994.  Thus, the veteran's request to reopen his 
claim of service connection for PTSD is referred to the RO 
for initial consideration.


FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO denied service 
connection for a bilateral knee disability.  No appeal was 
initiated within one year following notice to the veteran in 
March 1990.  

2.  Evidence received since the February 1990 rating decision 
includes medical evidence not previously considered, which 
bears directly and substantially on the specific matter under 
consideration regarding the issue of service connection for a 
bilateral knee disability.

3.  A chronic bilateral knee disability was not shown in 
service or for many years thereafter and no competent medical 
evidence has been submitted linking any current bilateral 
knee disability to the veteran's active service, any incident 
therein, any reported continuous symptomatology, or any 
service-connected disability.

4.  In a March 1973 rating decision, the RO denied service 
connection for a low back disability.  No appeal was 
initiated within one year following notice to the veteran in 
March 1973.  

5.  Evidence received since the March 1973 rating decision 
includes medical evidence not previously considered, which 
bears directly and substantially on the specific matters 
under consideration regarding the issue of service connection 
for a low back disability.

6.  The preponderance of the evidence of record indicates 
that the veteran's current low back disability is unrelated 
to his military service, any incident therein, or any 
service-connected disability.  

7.  The record contains competent medical evidence of a 
possible link between the veteran's current anxiety and 
depression and his service-connected residuals of amputations 
of both 5th toes.

8.  The preponderance of the evidence of record indicates 
that the veteran's current bilateral foot disability is 
unrelated to his military service, any incident therein or 
any service-connected disability.  

9.  The record contains no competent medical evidence to show 
that the veteran currently has a disability of the ankles 
that is linked to his active service, any incident therein, 
any reported continuous symptomatology, or any service-
connected disability.

10.  The record contains no competent medical evidence to 
show that the veteran currently has a disability of the 
calves that is linked to service, any incident therein, any 
reported continuous symptomatology, or any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision denying service 
connection for a bilateral knee disability, and the March 
1973 rating decision denying service connection for a low 
back disability, are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the claims of service connection for a bilateral 
knee disability and a low back disability.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  A low back disability was not incurred in active military 
service, nor is it causally related to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).

4.  The claim of service connection for anxiety and 
depression is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  A bilateral foot disability was not incurred in active 
military service, nor is it causally related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

6.  The claims of service connection for bilateral knee, 
ankle, and calf disabilities are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's July 1968 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  

In-service medical records show that in February 1969, the 
veteran sought treatment for low back pain after falling in a 
ditch.  On examination, he gave a pre-service history of a 
low back injury which he indicated had required four months 
of treatment, including sleeping on a board.  The impression 
of the examiner was mild strain.  

In November 1969, he was seen with complaints of sore feet 
with prolonged standing.  On examination, there was no 
evidence of swelling, joint disease or neuromuscular 
dysfunction.  The impression was sore feet.  Also in November 
1969, he complained of "family problems" which were 
interfering with his work.  After examination in the mental 
health clinic, the examiner indicated that the veteran's 
problems pertained to little impulse control and a poor 
verbal repertoire for solving problems, rather than a 
psychiatric problem.  

In June 1970, the veteran again complained of pain in his 
feet on prolonged standing; he was hospitalized for treatment 
later that month.  On admission, he reported that he had had 
arched feet for as long as he could remember and had recently 
had difficulty with corn formation over the little toes in 
both feet.  The diagnosis was hammer toe deformity of the 
little toes of both feet.  An excision of the proximal 
phalanges of both little toes and syndactyli of the 4th and 
5th toes of both feet were performed.  

At his June 1970 military separation medical examination, the 
veteran reported that he had had a long history "nervous 
trouble," including treatment by a psychiatrist at age 15.  
He also indicated that he had been rejected for military 
service at age 17 because he was "too nervous."  In 
addition, the veteran checked boxes indicating that he had a 
history of foot trouble and low back pain.  In that regard, 
he explained he had experienced back pain from a spinal 
anesthetic he had received during his recent foot surgery.  
The examiner indicated that there were no sequale from this.  
No complaints pertaining to the calves, ankles, or knees were 
recorded.  The veteran's spine, feet, and lower extremities 
were normal on clinical evaluation and no psychiatric 
disorders were identified.

The post-service medical records show that in December 1970, 
the veteran sought VA treatment for aching joints for the 
past two weeks, including in the back, neck, wrists, and 
elbows.  Physical examination was essentially normal.  X-ray 
examination of the low back showed minimum scoliosis, but was 
otherwise normal.  

In July 1972, the veteran was hospitalized at a VA facility 
due to increasing nervousness, tension, irritability, 
insomnia and feelings of depression.  On examination, he had 
multiple contusions and bruises over his body and both eyes 
were black.  He explained that a week prior to admission, he 
had been "jumped" by three men who assaulted him.  During 
his period of hospitalization, the veteran was discovered by 
a guard outside the hospital building.  Upon being returned 
to his ward, he explained that he had fallen out of a 
bathroom window by accident.  Thereafter, X-ray examination 
of the lumbar spine showed a fracture of L2 and L3.  The 
diagnoses on discharge included chronic schizophrenia and 
comminuted fracture of the sacrum and two lumbar transverse 
processes, L2 and L3.  It could not be determined whether the 
veteran's lumbar fractures were secondary to his fall or the 
assault.

In August 1972, the veteran filed claims of service 
connection for, inter alia, a nervous condition and residuals 
of a shell blast injury of the low back.  

By March 1973 rating decision, the RO denied service 
connection for a back disability and schizophrenia.  The 
veteran was notified of this decision by March 1973 letter, 
but he did not appeal.  Thus, the March 1973 rating decision 
is final.

In May 1974, the veteran filed claims of service connection 
for bilateral hammer toe deformities.  In connection with his 
claim, he was afforded a VA medical examination in May 1974 
at which he reported constant pain in both feet located at 
the tip of the toes and the balls of both feet.  Physical 
examination showed a normal stance and a hesitant gait.  The 
small toe on each foot showed a marked degree of deformity 
and shortening.  The other toes were normal and he had full 
range of motions, both active and passive.  The diagnosis was 
post-operative status of hammertoes, bilaterally.  The 
examination report is negative for complaints or 
abnormalities pertaining to the knees, low back, ankles or 
calves.  

By June 1974 rating decision, the RO granted service 
connection for bilateral hammertoes and assigned a 
noncompensable rating thereto pursuant to Diagnostic Codes 
5282-5172.

At a January 1975 private medical examination, the veteran 
complained of pain in his affected toes.  In addition, he 
reported that he had not worked since July 1974 when he had 
sustained injuries to his low back in an automobile accident.  
On examination, the veteran's feet exhibited moderate pes 
planus with moderate to severe splaying of the feet 
bilaterally with post-surgical shortening of the 5th toe on 
each foot.  Physical examination showed no abnormalities 
pertaining to the knees, ankles or calves.  The impression 
was that the veteran had a "definite problem" with his feet 
in that he had both a splay type of widened foot and formed 
shortened 5th toes.  However, no relationship between the 
veteran's service-connected disability and his splay type 
foot was indicated.

In June 1975, the veteran was hospitalized with complaints of 
continued problems with corns and calluses.  During the 
period of hospitalization, he underwent amputations of the 
5th toes, bilaterally.  He was discharged in good condition.

On VA examination in July 1975, he again reported pain in his 
toes and stated that he could not find comfortable shoes.  He 
also complained of pain and stiffness in his back, which he 
indicated had been present since falling out of the hospital 
window.  On examination, the veteran's low back muscles were 
tense and spastic.  Range of motion was limited.  The 
diagnoses included post-operative status hammer toes of the 
5th toes bilaterally and residuals of a back injury.  No 
abnormalities pertaining to the knees, ankles or calves were 
recorded.

By August 1975 rating decision, the RO increased the rating 
for the veteran's hammer toes to 10 percent pursuant to 
Diagnostic Codes 5282-5172.  Thereafter, by February 1976 
rating decision, the RO assigned separate 20 percent ratings 
for residuals of amputations of the left and right 5th toes 
under Diagnostic Code 5172.

In April 1976, the veteran was afforded a VA medical 
examination at which he reported that he suffered from 
constant pain in both feet from "scars and cut nerves."  It 
was noted that the veteran had been fitted with "space 
shoes" but that he nonetheless claimed to experience a 
"stinging and stretching pain" in the areas where the toes 
were amputated.  The diagnoses were residuals of amputations 
of the 5th toes, bilaterally.  The examination report is 
negative for complaints or abnormalities pertaining to the 
knees, low back, ankles, or calves.

In March 1986, the veteran filed a claim for an increased 
rating for residuals of amputations of the 5th toes, 
bilaterally.  In support of his claim, the RO obtained VA 
outpatient treatment records for the period from April 1985 
to March 1986.  These records show that in April 1985, the 
veteran reported a vague history of increasing nervousness 
over time, perhaps a year.  The impression was panic disorder 
followed by chronic general anxiety disorder and depression.  
In July 1985, he stated that he felt depressed and anxious 
about a cervical spine condition which he had incurred in an 
on-the-job accident.  The diagnoses were depression and 
cervical spine disease.  In November 1985, he reported 
significant symptoms of anxiety since an automobile accident 
five years prior.  In January 1986, he reported left knee 
pain for the past two weeks and attributed his symptoms to a 
"problem with faulty weight distribution."  The assessment 
was left knee pain.  Later that month, he reported many 
"life problems."  The assessment was anxiety disorder and 
questionable panic disorder.  The remaining VA outpatient 
treatment records are negative for complaints or 
abnormalities pertaining to the knees, low back, ankles, or 
calves.  By May 1986 rating decision, the RO confirmed and 
continued the combined 40 percent rating for the veteran's 
service-connected residuals of amputations of both 5th toes.  

In a December 1986 memorandum, a private podiatrist indicated 
that he had reviewed current X-ray films and medical records 
and his impression was bilateral metatarsalgia secondary to 
altered stance and gait, secondary to status post bilateral 
5th toe amputations.  The Board notes that "metatarsalgia" 
is "a cramping burning pain below and between the metatarsal 
bones where they join the toe bones."  Tedeschi v. Brown, 7 
Vet. App. 411 (1995) (quoting Webster's Medical Desk 
Dictionary 430 (1986)) 

In an April 1987 letter, a private clinical psychologist 
indicated that the veteran was currently undergoing 
psychological readjustment counseling due to PTSD 
symptomatology, orthopedic problems, and neuropsychological 
deficits associated with a head injury sustained in 1970 and 
a drug induced coma which had occurred in 1975.  The 
diagnoses included mixed organic brain syndrome, PTSD, status 
post head injury and orthopedic injuries (neck and left 
elbow).

In June 1987, the veteran underwent VA psychiatric 
examination at which he reported that he had recently gone 
back to work after a seven year hiatus required as a result 
of an on-the-job cervical spine injury.  He indicated that 
since approximately 1982, he had experienced anxiety attacks 
and was currently under treatment for this condition with 
Xanax.  After mental status examination, the examiner 
concluded that the veteran did not appear to have PTSD.  No 
other psychiatric condition was diagnosed.  

In November 1989, the veteran filed claims of service 
connection for several disabilities, including a bilateral 
knee condition.  In support of his claim, the RO obtained VA 
outpatient treatment records for the period from May 1986 to 
January 1990.  These records are negative for complaints or 
findings pertaining to the knees, low back, ankles, or 
calves.

By February 1990 rating decision, the RO denied service 
connection for, inter alia, a bilateral knee disability.  The 
veteran was notified of this decision by March 1990 letter, 
but he did not appeal.  Thus, it is final.

In connection with a claim of service connection for PTSD, 
the veteran was afforded a VA psychiatric examination in May 
1993.  The diagnoses included generalized anxiety disorder 
and alcohol abuse.  The examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD.  

In January 1997, the veteran filed claims of service 
connection for a bilateral foot disability, a bilateral ankle 
disability, a bilateral calf disability, and a bilateral knee 
disability.  He indicated that he had been advised by 
treating physicians that all of his claimed disabilities were 
secondary to his service-connected residuals of amputations 
of both 5th toes.  He also indicated that he was currently 
under treatment for anxiety and depression and that these 
conditions were also secondary to his service-connected 
disability.  

In support of his claim, the veteran submitted an October 
1996 letter from a private podiatrist who indicated that he 
had evaluated the veteran the previous month for complaints 
of painful feet and ankles.  He noted that the veteran had a 
history of bilateral amputation of the 5th toes and that he 
had excessive pronation bilaterally.  He indicated that X-ray 
examination had shown multiple hammer toes.  He recommended 
that the veteran be casted for biomechanical orthotics and 
undergo physical therapy.

In a January 1997 letter, a private chiropractor indicated 
that "[d]ue to injuries to both feet, causing bilateral foot 
pronation and consequently a poor biomechanical gait, [the 
veteran] has had several lower back injuries requiring 
chiropractic care."  

The veteran underwent VA psychiatric examination in August 
1997.  The diagnoses included anxiety disorder and 
depression.  The examiner stated that the veteran's anxiety 
and depression "seem mildly related to his concern about his 
physical health and the chronic pain he is experiencing in 
his feet."

In an October 1997 VA orthopedic examination report, the 
examiner noted that the veteran had claimed that the 
amputations of his 5th toes had resulted in foot pain, 
metatarsal arch collapse, hammer toes, pronation of the feet, 
and the need for orthotic shoes.  It was also observed that 
the veteran had claimed that his service-connected disability 
had affected his ankles, his knees, and his lower back.  The 
VA examiner consulted with the veteran's private treating 
physician who advised him that the veteran was under his care 
for degenerative joint disease of the lumbar spine at the 
level of L4-5.  The private physician indicated that he felt 
that the veteran's knees and ankles "were basically okay."  
After examining the veteran and reviewing his medical 
history, the VA examiner concluded that he "firmly believed 
that the condition for which service connection has been 
established has nothing to do with the other symptoms."  He 
further stated that the veteran's other claimed conditions 
were not aggravated by his service-connected disabilities.  
Particularly, he noted that the veteran's hallux valgus and 
flattening of the transverse metatarsal arches had nothing to 
do with his service-connected disability.  

The veteran subsequently submitted private treatment notes 
for the period from December 1996 to February 1998.  These 
records show that in December 1996, he sought treatment for 
bilateral foot pain.  On examination, his ankles were both 
normal.  There was pronation of the feet, bilaterally.  
Neurological examination was entirely normal and the veteran 
had full motion of both the feet ankles.  The only area of 
tenderness was to both sinus tarsi.  X-ray examination was 
negative, except for the amputations of the little toes.  The 
assessment was suspect bilateral sinus tarsi syndrome.  In 
April 1997, the veteran complained of disabling low back 
pain.  The diagnosis was acute lumbosacral strain.  In 
February 1998, he again sought treatment for bilateral foot 
pain, right greater than left.  The ankles were again normal 
and the only areas of tenderness was over both sinus tarsi.  
The veteran advised the examiner that his symptoms were due 
to the way he walks.  The examiner noted that the veteran had 
had bilateral amputations "to both his feet" and indicated 
that he suspected that "the symptoms to his feet are 
probably directly related to his amputations that he had in 
the service."  

In August 1999, the veteran testified at a Board hearing at 
the RO.  He claimed that since his amputation surgery, he had 
experienced constant and severe pain extending to his low 
back and down to his knees, ankles and feet.  The veteran 
stated that he had been treated by a private podiatrist who 
advised him that his gait problem was secondary to 
"pronation" which caused his ankles to wobble by the end of 
the day resulting in pain in the knees and ankles.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including a psychosis or arthritis) become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999). 

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  

The Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).



III.  Analysis

Bilateral knee disability:  As set forth above, the veteran's 
claim of service connection for a bilateral knee disability 
was previously denied in a final February 1990 rating 
decision.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
has held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.

In this case, the evidence submitted since the last final 
rating decision includes the October 1997 VA medical 
examination report which contains an opinion addressing the 
veteran's contentions that his claimed bilateral knee 
disability is causally related to his service-connected 
residuals of bilateral amputations of the 5th toes.

Given the nature of the veteran's claim, the Board finds that 
the evidence set forth above is new and material evidence 
sufficient to reopen the claim of service connection for 
bilateral knee disability in that it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disability.  38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.  

In that regard, the Board observes that the service medical 
records are entirely silent for complaints or diagnoses of a 
knee disability.  Likewise, the post-service medical evidence 
is negative for complaints or findings of a knee disability 
for many years after the veteran's separation from service.  
Although recent medical evidence notes the presence of a 
bilateral knee abnormality (prepatellar soft tissue 
thickening), the record contains no competent medical 
evidence of a nexus between any current bilateral knee 
disability and the veteran's service or any incident therein.  
In addition, although the veteran has reported continuous 
knee pain since service, there is no competent medical 
evidence of record relating any current knee disability to 
his reported continuous symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

With respect to the issue of service connection on a 
secondary basis, the Board notes that the record contains no 
competent medical evidence showing that any knee disability 
is causally related to or aggravated by any service-connected 
disability.  In fact, on most recent VA medical examination 
in October 1997, the examiner concluded that there was no 
relationship between any bilateral knee symptoms and the 
veteran's service-connected disability.

While the veteran has speculated that he has a bilateral knee 
disability that is related to his period of service or his 
service-connected disability, his statements to this effect 
are not competent as the record does not establish that he 
possesses a recognized degree of medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

It is noted that the veteran has claimed that he was advised 
by his treating physicians that all of his claimed 
disabilities, (including, apparently, a bilateral knee 
disability) are secondary to his service-connected 
disability.  However, the Court has held that a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities . . . is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence" to 
establish a well-grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Warren v. Brown, 6 Vet App 4 (1993).  
Thus, such assertions are not sufficient to establish a well-
grounded claim.  It is noted that the veteran was advised 
during the course of this appeal, in accordance with 
38 U.S.C.A. § 5103, to submit evidence to this effect.

With respect to the provisions of 38 C.F.R. § 1154(b), the 
Board finds that they are not for application here because 
the veteran has not argued that he has a bilateral knee 
disability which was incurred in or aggravated by combat 
service.

In view of the foregoing, the Board must conclude that the 
claim of service connection for a bilateral knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a); Epps, supra, at 
1468.

Low back disability:  As noted, the veteran's claim of 
service connection for a low back disability was denied in a 
final March 1973 rating decision.  The evidence submitted 
since that final rating decision includes January 1997 letter 
from a private chiropractor to the effect that "[d]ue to 
injuries to both feet, causing bilateral foot pronation and 
consequently a poor biomechanical gait, [the veteran] has had 
several lower back injuries requiring chiropractic care."  
Because this evidence contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
back disability, the Board finds that it is new and material 
evidence sufficient to reopen the claim of service connection 
for a low back disability.  38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.  

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.  In this case, because the January 1997 opinion from 
the chiropractor suggests a possible link between a current 
back disability and the veteran's service-connected 
disability, the Board concludes that the claim of service 
connection for a low back disability is well grounded.  
Reiber v. Brown, 7 Vet. App. 513 (1995).

Under the three-step analysis set forth by the Court in 
Winters v. West, 12 Vet. App. 203 (1999), the Board must now 
evaluate the merits of the veteran's claim, after ensuring 
that the duty to assist has been met.  

In that regard, it is noted that the record appears complete 
and that neither the veteran nor his representative has 
identified any outstanding, relevant evidence which may 
support his claim.  Thus, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and that no further assistance to the veteran in 
developing the facts pertinent to this claim is required to 
comply with the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107(a).

Turning to the merits of the claim, the Board notes that the 
veteran's service medical records show that he was treated 
for low back pain after he fell in a ditch.  However, the 
subsequent service medical records are negative for a chronic 
low back disability and on separation medical examination, 
his spine was normal.  Based on the foregoing, the Board must 
conclude that any in-service low back injury resolved without 
residual disability. 

With respect to the post-service medical records, the Board 
notes that although a current disability has been identified, 
namely, degenerative joint disease of the lumbar spine, the 
record contains no competent medical evidence of a link 
between the veteran's low back disability and his military 
service, any incident therein, or any reported continuous 
symptomatology.  Thus, service connection for a low back 
disability on a direct basis is not warranted.  

Again, however, the record contains a January 1997 statement 
from a private chiropractor suggesting that the veteran 
sustained several low back injuries after service, apparently 
as a result of his service-connected residuals of amputations 
of the 5th toes.  

On the other hand, the Board notes that in an October 1997 VA 
orthopedic examination report, the examiner indicated that he 
had reviewed the veteran's records and, on the basis of the 
available medical evidence, he concluded that the veteran's 
low back disability was "totally differentiated" from his 
service connected disability.  In fact, the examiner 
indicated that "firmly believed" that the veteran's 
condition was not causally related to or aggravated by his 
service-connected disability.  

In this case, given the evidence set forth above, the Board 
finds that the preponderance of the evidence is against the 
claim of service-connection for a low back disability.  
First, the Board finds that the medical opinion provided by 
the VA examiner is more probative than the medical opinions 
provided by the veteran's private chiropractor.  This 
conclusion is based on the fact that VA medical opinion was 
based on a review of the veteran's entire medical record, 
unlike the opinions of the veteran's private chiropractor, 
which appear to be based only on self-reports by the veteran.  
Additionally, the VA medical provided a rationale for his 
conclusions, unlike the private chiropractor who merely 
offered unsupported conclusions.  

In summary, based on the foregoing reasons and bases, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a low back disability.  The benefit sought on appeal is 
accordingly denied.

Anxiety and depression:  After reviewing all of the evidence 
of record and presuming its credibility, the Board finds that 
the claim of service connection for anxiety and depression is 
well grounded pursuant to 38 U.S.C. § 5107(a).  This finding 
is based on the opinion of the VA examiner in August 1997 to 
the effect that the veteran's anxiety and depression "seem 
mildly related to his concern about his physical health and 
the chronic pain he is experiencing in his feet."  In view 
of the nature of the veteran's service-connected disability, 
the Board concludes that his claim of service connection for 
anxiety and depression is well grounded on a secondary basis.  
Reiber, 7 Vet. App. at 516.

However, the Board finds that additional development is 
necessary with respect to this matter in order to ensure that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Therefore, the issue of entitlement to service 
connection for anxiety and depression is addressed in the 
remand portion of this decision.

Bilateral foot disability:  The veteran has also claimed 
entitlement to service connection for a bilateral foot 
disability, which he contends is secondary to his service-
connected residuals of amputations of both 5th toes.  

After reviewing the evidence of record with respect to this 
issue, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
finding is based on a February 1998 treatment record in which 
a private examiner indicated that he suspected that "the 
symptoms to [the veteran's] feet are probably directly 
related to his amputations that he had in the service."  In 
light of medical evidence of a possible link between current 
bilateral foot symptomatology and the veteran's service-
connected residuals of amputations of the 5th toes, the Board 
finds that the claim is well grounded.  Reiber, 7 Vet. App. 
at 516; Harvey v. Brown, 6 Vet. App. 390 (1994).

In addition to the February 1998 treatment record, the 
evidence includes a December 1986 memorandum from a private 
podiatrist indicating that he felt that the veteran had 
bilateral metatarsalgia secondary to status post bilateral 
5th toe amputations, as well as a January 1997 letter from a 
private chiropractor suggesting that "[d]ue to injuries to 
both feet," the veteran had bilateral foot pronation.  

Although the Board has carefully considered this evidence, as 
well as the other pertinent evidence of record in favor of 
the veteran's claim, the Board find the preponderance of the 
evidence is against the claim of service connection for a 
bilateral foot disability.

In that regard, the record contains a lengthy and thorough 
October 1997 VA orthopedic examination report, in which the 
examiner specifically addressed in detail the matter as to 
whether the amputations of veteran's 5th toes had resulted in 
foot pain, metatarsal arch collapse, and pronation of the 
feet.  For several reasons, the Board finds the October 1997 
VA examination report far more probative than the evidence of 
record in favor of the veteran's claim.  First, it is noted 
that prior to rendering his opinion, the orthopedic examiner 
consulted with the veteran's VA and private physicians, 
examined the veteran, and reviewed his medical history.  
Based on the foregoing, and relying on his training and 
expertise as an orthopedic examiner, he concluded that he 
"firmly believed" that the veteran's service-connected 
disability had "nothing to do with the other symptoms."  
Particularly, the examiner noted that the veteran's hallux 
valgus and flattening of the transverse metatarsal arches had 
nothing to do with his service-connected disability.  In 
fact, he indicated that the veteran's hallux valgus was not 
at all unusual in a man of his age.

The Board places greater weight on the October 1997 VA 
medical examination report completed by a physician than it 
does on the less thorough statements from the private 
podiatrist and chiropractor.  In addition, it is noted that 
the VA orthopedic examiner provided a detailed rationale for 
his conclusions, which were clearly based on a more complete 
medical picture than were the other opinions, given the 
medical consultations and the availability of the veteran's 
claims folder.  

In summary, based on the foregoing reasons and bases, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a bilateral foot disability.  The benefit sought on appeal is 
accordingly denied.

Bilateral ankle disability:  With respect to this claim, the 
Board notes that the veteran's service medical records are 
negative for complaints or abnormalities pertaining to the 
ankles.  Likewise, the post-service medical records are 
negative for complaints pertaining to the ankles for many 
years after his separation from service.  In fact, the first 
post-service notation of ankle pain is not until October 1996 
(approximately twenty-six years after service), when the 
veteran complained to a private examiner of ankle pain.  
However, although the veteran complained of ankle pain, no 
underlying ankle pathology was diagnosed at that time.  
Moreover, the record contains no competent medical evidence 
of a current disability of the ankles.  

Service connection is granted only for disability, not on the 
basis of the symptoms of a disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, without a current diagnosis of a bilateral 
ankle disability, the claim is not well grounded.

Even if there was a currently-diagnosed bilateral ankle 
disability of record, the Board notes that the record still 
lacks medical evidence of a causal relationship between any 
current bilateral ankle disability and the veteran's period 
of service, any incident therein, any reported continuous 
symptomatology, or any service-connected disability.  Absent 
such evidence, the claim is not well grounded and must be 
denied.  38 U.S.C.A. § 5107.

Bilateral calf disability:  As noted previously, the veteran 
must satisfy three elements for his claim of service 
connection for a bilateral calf disability to be well 
grounded.  The first element that must be satisfied is 
competent medical evidence of a current disability in the 
form of a medical diagnosis.  Epps, supra.  

Again, service connection is granted only for disability, not 
on the basis of the symptoms of a disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, while the veteran has complained of chronic 
pain in his calves, no pertinent underlying calf pathology 
has ever been diagnosed by a medical professional.  The Board 
has considered the veteran's assertions that he currently has 
a bilateral calf disability, but finds that he is not 
qualified to render a medical opinion or make a medical 
diagnosis and his statements cannot serve as competent 
medical evidence of a current diagnosis.  Espiritu, 2 Vet. 
App. at 494.  Therefore, in the absence of competent medical 
evidence presently demonstrating a current disability, the 
Board must conclude that the claim of service connection for 
a bilateral calf disability is not well grounded and must be 
denied.  38 U.S.C.A. § 5107.

Since well-grounded claims of service connection for 
bilateral knee, ankle, and calf disabilities have not been 
submitted, VA is not obligated by statute to assist the 
veteran in the development of facts pertinent to this claim.  
38 U.S.C.A. 5107(a).  Nonetheless, VA may have an obligation 
to notify a veteran under section 5103(a) when the 
circumstances of the case put the Department on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make the claim "plausible" and that such. 
evidence had not been submitted with the application.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).  In the instant case, as set forth above, the 
veteran claimed that he was advised by treating physicians 
that his claimed disabilities were related to his service-
connected disability.  The record shows that the RO advised 
him by April 1997 letter and in Statements of the Case of the 
evidence needed to complete his claims.  In addition, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.  
In view of the foregoing, and because the veteran has not 
specifically identified any other available medical evidence 
that has not been submitted or obtained, which would support 
well-grounded claims, the Board concludes that VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a bilateral knee 
disability, a low back disability, a bilateral foot 
disability, a bilateral ankle disability, and a bilateral 
calf disability, is denied.

The claim of service connection for anxiety and depression is 
well grounded.


REMAND

As set forth above, the Board has concluded that the 
veteran's claim of service connection for anxiety and 
depression is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Since he has submitted a well grounded claim, VA 
has a statutory duty to assist him in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107. 

In that regard, the Court has held that when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
In this case, given the conflicting psychiatric diagnoses 
contained in the claims folder, as well as the unclear 
etiology of these conditions, the Board is of the opinion 
that further evidentiary development is warranted.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is prohibited from reaching its own 
unsubstantiated medical conclusions). 

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claim of service connection for anxiety 
and depression.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained.

2.  After the above evidence, if any, is 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disabilities.  The veteran's 
claims folder should be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  The examiner is requested to 
review the entire record and provide an 
opinion as to whether it is as least as 
likely as not that any current 
psychiatric disability found on 
examination is etiologically related to 
the veteran's military service, any 
incident therein, or any service-
connected disability, including residuals 
of amputations of the 5th toes.  In 
rendering his or her opinion, the 
examiner should specifically reference 
the evidence of record.  All findings 
should be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
anxiety and depression.  If the claim 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







